Citation Nr: 0632993	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-11 041	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for degenerative changes of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
November 1978 and had a period of active duty for training in 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his VA Form 9, received in April 2003, the veteran raised 
the issue of entitlement to earlier effective date for 
service connection for his degenerative changes of the 
lumbosacral spine.  There is no indication that the RO has 
taken any action on this claim.  This issue is referred to 
the RO for initial development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected degenerative changes of 
the lumbosacral spine are manifest by subjective complaints 
of constant severe low back pain with radiation into both 
legs; objectively, forward flexion is limited to 30 degrees, 
extension to 10 degrees; there is MRI and CT evidence of disc 
bulging with no evidence of disc herniation or spinal 
stenosis and no more than mild degenerative disc disease.  
There is no other evidence of neurologic disability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for degenerative changes of the lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in a November 2001 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertained to the claim.  The 
February 2002 rating decision granted service connection for 
the veteran's degenerative changes of the lumbosacral spine.  
The veteran has appealed the initial disability rating 
assigned.  In July 2003 and March 2006, the RO subsequently 
issued letters notifying the veteran of what information and 
evidence is needed to substantiate his claim for an increased 
initial disability rating for degenerative changes of the 
lumbosacral spine, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that pertained to 
the claim.  Likewise, the March 2006 letter described the 
type of evidence necessary to establish an effective date for 
the disability on appeal.  Although the RO did not provide 
notice of the information or evidence needed in order to 
substantiate the claim prior to the initial decision, such 
notice was provided to the veteran over the course of the 
appeal period before the case was sent to the Board on 
appeal.  Moreover the RO readjudicated the claim in a May 
2006 supplemental statement of the case (SSOC) after 
providing him with this notice.  The only way that a 
procedural defect in the timing of the notification-i.e., of 
not giving the veteran notice before the initial adjudication 
of his claim--can be cured is to give him the notice later 
and readjudicate his claim thereafter.  This action has been 
taken in this case.  Thus, the Board concludes for the 
reasons noted below that, under the circumstances of this 
case, remanding the case to give the veteran further notice 
would serve no useful purpose and that to decide the appeal 
now would not be prejudicial to him.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

The Board further notes that, in this case, the appeal of the 
initial rating for degenerative changes of the lumbosacral 
spine arises not from a "claim" but from a NOD filed with 
the RO's initial assignment of ratings upon granting service 
connection.  In such cases, VA regulations require a 
statement of the case (SOC) to be issued to inform the 
veteran of the laws and regulations pertaining to the appeal 
and the evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

The SOC in this case, issued in April 2003, and SSOC's issued 
in November 2004 and May 2006 cured the procedural 
deficiency, if any, involved when the RO did not send a 
notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC and 
SSOC, together with the letters sent in July 2003 and March 
2006 fulfilled the requirements of a VA notification letter.  
The SOC and SSOC informed the veteran not only of the laws 
and regulations pertaining to service connection and to his 
appeal of the disability ratings assigned but also of the 
reasons for the denial of a higher rating.  In informing him 
of the reasons for its action, the RO was informing him of 
what evidence was lacking that he could submit to 
substantiate his appeal.  In response to these documents, the 
veteran submitted additional evidence pertaining to his 
claim.  Thus, the requirements with respect to the content of 
the VA notice were met in this case.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims files and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  Private medical records, as well as 
medical records and a copy of a Social Security 
Administration (SSA) determination are also in the claims 
files.  VA is not on notice of any evidence needed to decide 
the claim which has not been obtained.  Moreover, several VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected low back disability is 
evaluated as 40 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, in effect at the 
time he filed his claim.  However, during the pendency of the 
appeal, the regulations for evaluating spine disabilities 
were amended effective September 23, 2002 and September 26, 
2003.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  Consequently, 
application of the newer regulations can be no earlier than 
the effective date of the change.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, the criteria provide that a 
maximal 40 percent disability rating is assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), a 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, a 40 percent rating is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is assigned for 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A maximum 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine of 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine and a maximal 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2006).  

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

After reviewing the evidence of record, the Board finds that 
the 40 percent initial disability rating must be continued.  
Although the veteran complains of constant severe back pain 
with radiculopathy into both legs, the preponderance of 
objective medical evidence shows minimal or no neurological 
symptoms.  In this respect, although the December 2001 VA 
compensation examination report indicates straight leg 
raising (SLR) testing was positive at 45 degrees bilaterally, 
a February 2003 VA examiner indicates that a recent 
electromyogram study showed no evidence of bilateral lower 
extremity polyneuropathy and opines that the veteran's 
symptoms were more consistent with claudication and 
peripheral vascular disease than radiculopathy.  An August 
2004 VA vascular lab consultation report further shows 
findings in both lower extremities consistent with a history 
of claudication.  Likewise, while a February 2005 VA examiner 
found that the veteran's reflexes were pathologically absent, 
and that SLR was possible to 80 degrees bilaterally in the 
sitting position and 70 degrees bilaterally in the supine 
position, he noted that there was no evidence of sensory loss 
and specifically found no objective or physical abnormalities 
to suggest nerve root compression.  Neurological examination 
during the December 2001 VA examination also revealed some 
muscle weakness in both extremities.  However, the February 
2003 VA examination report indicates full strength in both 
lower extremities.  The February 2005 VA examiner notes that 
strength testing could not be accomplished because of the 
veteran's poor effort to contract his muscles.  VA treatment 
records, dating from June 1997 to April 2006, and including 
neurological consultation reports, indicate minimal 
neurological findings.  

Both the February 2003 and February 2005 VA examiners note 
that the veteran has positive Waddell's signs for symptom 
magnification.  Range of motion testing consistently shows 
lumbar spine flexion to no less than 30 degree, extension 
from 0 to 10 degrees, side bending to no less than 5 degrees 
and rotation to 0 degrees (at the time of the February 2005 
VA examination).  

With exception of an August 2004 VA progress note, the VA 
examination reports, as well as private and VA treatment 
records dating from June 1997 to April 2006, show no evidence 
of muscle spasm.  Likewise, there is no objective evidence of 
record indicating any muscle atrophy, kyphosis, lordosis, 
scoliosis or any joint deformity.  Treatment records and 
examination reports do show that the veteran intermittently 
wore a back brace and was prescribed a TENS unit for pain.

Moreover, the veteran has not reported and the objective 
evidence does not show any evidence of a totally 
incapacitating episode of backache (as defined by VA) during 
the period of this appeal.  

There is no medical evidence that the veteran has experienced 
the requisite incapacitating episodes to warrant a 60 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Based on the 
evidence, the Board cannot conclude that the overall 
disability picture more closely approximates pronounced 
disability as required for a 60 percent rating under 
Diagnostic Code 5293, or a disability rating in excess of 40 
percent under Diagnostic Code 5243.  38 C.F.R. § 4.7.

Additionally, the orthopedic symptoms do not show that a 
rating in excess of 40 percent is warranted under either the 
old or the revised rating criteria.  The veteran's limitation 
of motion under either the old or revised code warrants no 
more than a 40 percent rating.  The medical evidence shows no 
more than severe limitation of motion and there is no 
evidence unfavorable ankylosis of the entire thoracolumbar 
spine.  Moreover, the Board notes that the vast majority of 
the VA treatment records and the VA examination reports while 
noting the veteran's complaints of pain during range of 
motion testing, do not indicate any objective evidence of 
pain on motion, weakness, excess fatigability or 
incoordination.  Finally, the February 2003 VA examiner 
specifically noted there was no functional impairment 
associated with diagnosed lumbosacral spine degenerative 
joint disease.  The Board finds that the disability rating of 
40 percent, adequately considers and encompasses any 
limitation of motion due to pain or any associated functional 
loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Given 
the foregoing, a higher disability rating is not warranted.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  In further support 
of this finding, the Board notes that a February 1999 SSA 
determination found that the veteran was unable to work 
because of a non-service connected disability in conjunction 
with his back problem.  Therefore, the Board will not 
consider the question of entitlement to an extraschedular 
evaluation.

In view of the above, the Board finds that the preponderance 
of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 40 percent for 
degenerative changes of the lumbosacral spine is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


